Citation Nr: 0637169	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-07 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, arthrotomy with degenerative changes and scar, 
medial aspect, right knee, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The veteran's post-operative residuals, arthrotomy with 
degenerative changes and scar, medial aspect, right knee, are 
manifested by flexion of the right leg to 70 degrees, 
extension of the right leg to 5 degrees, and pain and 
stiffness, but not weakness, instability, fatigability, 
incoordination, or restricted or excess movement of the 
joint.


CONCLUSION OF LAW

The criteria for an increased evaluation for post-operative 
residuals, arthrotomy with degenerative changes and scar, 
medial aspect, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for post-operative residuals, arthrotomy 
with degenerative changes and scar, medial aspect, right 
knee, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
January 2003 satisfied the duty 


to notify provisions; additional letters were sent in July 
2003, August 2003, March 2004, September 2004, December 2005, 
and April 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 
22, 2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Subsequent to his 
right knee arthroscopy in November 2003, an orthopedic 
evaluation was conducted in September 2004, and the veteran 
was accorded a VA examination in April 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's post-operative residuals, arthrotomy with 
degenerative changes and scar, medial aspect, right knee , is 
evaluated as 20 percent disabling, effective December 12, 
2002, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260.  The hyphenated code used for rating the 
veteran's disability was intended to show that the veteran's 
disability included both degenerative arthritis, Diagnostic 
Code 5003, and limitation of flexion of the leg, under 
Diagnostic Code 5260.  The specific order of diagnostic codes 
indicates that the limitation of flexion of the knee was 
caused by the degenerative arthritis.  38 C.F.R. § 4.27 
(2006).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.  The Board notes 
that in this case, the veteran's 20 percent disabling 
evaluation for his right knee disorder was originally 
assigned based on 
x-ray evidence of arthritis with incapacitating 
exacerbations.

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion of the leg is limited to 60 
degrees.  Evaluations of 10, 20, and 30 percent disabling are 
assigned when flexion of the leg is limited to 45 degrees, 30 
degrees, and 15 degrees, respectively.  Id.  Under Diagnostic 
Code 5261, when extension of the leg is limited to 5 degrees, 
a noncompensable evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  Evaluations of 10, 20, 30, 40, 
and 50 percent disabling are assigned when extension of the 
leg is limited to 10, 15, 20, 30, and 45 degrees, 
respectively.  Id.  The normal range of motion of the leg is 
from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 
4.71, Plate II (2006).

During a VA orthopedic evaluation in September 2004, flexion 
of the left leg was to 110 degrees, and extension was full to 
0 degrees.  On VA examination in April 2006, flexion of the 
left leg was to 70 degrees, and extension was to 5 degrees.  
Accordingly, although some limitation of motion has been 
shown, the degree to which the motion of the knee is limited 
does not warrant an evaluation in excess of 20 percent 
disabling under either Diagnostic Code 5260 or 5261, because 
flexion is not limited to 15 degrees, and extension is not 
limited to 20 degrees.  Further, the Board has considered 
other diagnostic codes pertaining to the knee and leg.  
However, recurrent subluxation, lateral instability, 
ankylosis, impairment of the tibia and fibula, genu 
recurvatum, and removal or dislocation of the semilunar 
cartilage, have not been shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-59, 5262-63 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2006) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

However, the medical evidence shows that the veteran does not 
experience functional loss or pain due to his service-
connected post-operative residuals, arthrotomy with 
degenerative changes and scar, medial aspect, right knee to 
warrant a rating in excess of 20 percent.  During the 
veteran's April 2006 VA examination, he reported diffuse 
kneecap pain, and stiffness that was worst in the morning.  
However, he reported no giving way, fatigue, swelling, or 
redness.  Additionally, 


the VA examiner noted on physical examination that there was 
no weakness, fatigability, instability, or lack of 
coordination, and the knee pain did not get worse with 
repetition.  Accordingly, the symptomatology reported by the 
veteran does not equate with additional functional loss for 
the purposes of the veteran's service-connected right knee 
disorder.  Although the Board is required to consider the 
effect of pain when making a rating determination, the pain 
upon increased physical activity and long periods of standing 
that the veteran reported to the VA examiner does not equate 
with additional functional loss in excess of the currently 
assigned 20 percent.  

Finally, the Board has also considered the issue of whether 
the veteran's service-connected post-operative residuals, 
arthrotomy with degenerative changes and scar, medial aspect, 
right knee, present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b).  In this 
case, the schedular evaluations in this case are not 
inadequate as an evaluation in excess of the currently 
assigned rating is provided for certain manifestations of the 
service-connected post-operative residuals, arthrotomy with 
degenerative changes and scar, medial aspect, right knee.  
However, the medical evidence reflects that those 
manifestations are not present in this case.  Although the 
veteran reported wearing a right knee brace, he does not use 
a cane or corrective shoes, or have a prosthetic knee 
implant.  The veteran's right knee disorder also has not 
required frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration of this 38 C.F.R. § 3.321(b) (1) was not 
prejudicial to the veteran.

Because the medical evidence of record does not show evidence 
of greater limitation of motion, to include as due to pain 
resulting in additional functional loss 


due to the service-connected disorder, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for post-operative residuals, 
arthrotomy with degenerative changes and scar, medial aspect, 
right knee, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


